Filed by Delta Air Lines, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: Northwest Airlines Corporation Commission File No.: 1-15285 CONTACTS: Corporate Communications 404-715-2554 Investor Relations 404-715-2170 Delta Air Lines’ Board of Directors Announces Date of Special Meeting for Stockholder Vote on Merger with Northwest Airlines ATLANTA, July 11, 2008 – Delta Air Lines (NYSE: DAL) will hold a special meeting of stockholders onSept. 25, 2008 in Atlanta for stockholders to vote on the issuance of Delta common stock to Northwest stockholders in the merger of the airlines and on an amendment to the Delta 2007 Performance Compensation Plan, a broad-based employee compensation program. The meeting will be held at 2 p.m.
